Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 24 – 31, 33, 35, 37, 39, 43, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al (US 2016/0254991 A1) in view of Paul et al (US 2019/0020738 A1).
Claim 24 (similarly Claim 46). Eckert shows an apparatus (fig. 1), comprising:  	at least one processor (figs. 10A-D, 11 and 12: processor); and  	at least one memory including computer program code (figs. 10A-D, 11 and 12: memory); wherein  	the at least one memory and the computer program code are configured to, when executed by the at least one processor, cause the apparatus (figs. 10A-D, 11 and 12) to:  	support communication of a multicast packet using an explicit path multicast tree in a network ([0037]: communicating the bit position assignments to forwarding tables in the respective BIER-TE-enabled nodes, determining the explicit path (or tree) to be followed by messages within a particular multicast group), wherein  	the multicast packet includes a payload and a header ([0061]: a message bit array is written to the destination address field of an Internet Protocol version 6 (IPv6) header in one embodiment for which the multicast message is an IP packet wherein, a message bit array is written to one or more IPv6 extension headers), wherein  	the payload includes a packet of a multicast flow ([0132]: it is assumed that the incoming message is part of a message flow and/or multicast group that is represented in a path table at the ingress node), wherein  	the header includes an encoding of the explicit path multicast tree based on a set of addresses ([0058]: the capability of BIER-TE to perform explicit-path forwarding in multicast does not mean that BIER-TE is limited to multicast; [0061]: the bit array may be included in a BIER-TE header appearing between the label stack and the payload, where the BIER-TE header may also include additional information; [0090]: a mapping between the message bit array and an address or identifier for the message flow is stored in a group path table, or flow path table, at the BIER-TE ingress node for the message flow). Eckert does not expressly describe wherein  	the set of identifiers includes a set of node addresses indicative of a set of egress nodes of the explicit path multicast tree and a set of adjacency addresses of a set of adjacencies for a set of explicit hops of the explicit path multicast tree.Paul teaches feature of:
 	a set of identifiers includes a set of node identifiers indicative of a set of egress nodes of an explicit path multicast tree and a set of adjacency identifiers indicative of a set of adjacencies for a set of explicit hops of the explicit path multicast tree ([0029]: attributes stored in these traffic engineering databases for an IGP domain typically include, but are not limited to, ingress/egress IP addresses for the path, a list of explicit route objects (EROs), a backup ERO list, a list of supported hop-by-hop algorithms, and hop-by-hop label ranges. In some examples, routers that support SPRING also store in the TED segment identifier (SID) information, including node segment identifiers (Node SIDs) or adjacency segment identifiers (adjacency SIDs)).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Paul in the method of Eckert to facilitate adjusting a set of available resource reservation.
---------- ---------- ----------
Claim 25. Eckert shows the apparatus of claim 24, wherein the set of addresses includes a set of Internet Protocol (IP) addresses ([0034]: IP addresses).
Claim 29. Eckert, modified by Paul, shows the apparatus of claim 24, wherein the adjacencies include forward connected adjacencies (Paul, [0029]: adjacency segment identifiers (adjacency SIDs)).
Claim 30. Eckert shows the apparatus of claim 29, wherein the encoding of the explicit path  multicast tree is based on an IPv4 Header Option, an IPv4 Shim Header, an IPv6 Extension Header, or an IPv6 Shim Header ([0030] and [0061]: an Internet Protocol version 6 (IPv6) extension header).
Claim 31. Eckert shows the apparatus of claim 24, wherein the explicit path multicast tree is configured to support a set of quality-of-service (QoS) requirements of the multicast flow ([0028]: explicit paths are often used in Operations, Administration and Maintenance (OAM) activities designed to monitor or measure network path variables such as packet loss or transmission delay).
Claim 33. Eckert shows the apparatus of claim 24, wherein, to support communication of the multicast packet, the at least one memory and the computer program code are configured to, when executed by the at least one processor, cause the apparatus to:  	receive, by an ingress node of the explicit path multicast tree, the packet of the multicast flow ([0035]: BIER-TE-enabled node 118 is configured as an ingress router for multicast data packets);  	generate, by the ingress node based on the packet of the multicast flow, the multicast packet ([0028]: there are situations in which explicit routing of multicast packets is desirable… content from various sources can be merged into a continuous stream and provided to potentially numerous receivers, based on control signals generated by a controller); and  	send, by the ingress node toward a next-hop node, the multicast packet ([0035]: an egress router as used herein is a BIER-TE-enabled node that is the last BIER-TE-enabled node on a path between a source and a receiver).
Claim 35. Eckert shows the apparatus of claim 24, wherein, to support communication of the multicast packet, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:  	receive, by a router, the multicast packet ([0023]); and  	process, by the router based on a determination that one of the node identifiers in the set of node identifiers identifies the router, the multicast packet to provide the packet of the multicast flow for processing at the router ([0023]: information mapping source and group identifiers for each multicast flow to the interfaces over which the node must forward a packet replica for that group, and the interface over which a packet for that group should properly arrive).
Claim 37. Eckert shows the apparatus of claim 24, wherein, to support communication of the multicast packet, the at least one memory and the computer program code are configured to, when executed by the at least one processor, cause the apparatus to:  	receive, by a router, the multicast packet ([0038]);  	process, by the router based on a determination that one of the adjacency addresses in the set of adjacency addresses identifies a forward connected adjacency at the router, the multicast packet to form a second multicast packet for the forward connected adjacency ([0038]: such a direct link may also be called, for example, a “direct adjacency,” a “connected adjacency,” a “forward-connected adjacency” or a “direct-hop” link or adjacency); and  	forward, by the router toward the forward connected adjacency, the second multicast packet ([0040]: any further replication or forwarding needed is then performed using the higher layer protocol wherein this type of link to a higher protocol may be called, for example, a “local link,” “local adjacency,” or “local decapsulation” adjacency or link).
Claim 39. Eckert shows the apparatus of claim 24, wherein the set of addresses further includes a gateway address of a gateway node of a sub-domain of the network and a tree address of a tree from the gateway router to one or more egress nodes of the explicit path multicast tree ([0030]: sub-paths).
Claim 43. Eckert shows the apparatus of claim 24, wherein the packet of the multicast flow includes a packet of a multicast flow overlay ([0036]: each of the BIER-TE-enabled nodes through a mechanism and/or protocol different than those used to forward multicast packets through network wherein this interaction may be referred to as “out-of-band” or “overlay” signaling).
Claim 44. Eckert shows the apparatus of claim 43, wherein the multicast flow overlay includes at least one of  	an Internet Protocol (IP) overlay ([0034]: IP),  	an IP-Virtual Private Network (IP-VPN) overlay (n/a),  	a Multiprotocol Label Switching (MPLS) overlay ([0029]: MPLS),  	a Border Gateway Protocol-Ethernet Virtual Private Network (BGP-EVPN) overlay ([0036]: controller may communicate with nodes A through F using a border gateway protocol (BGP)), or  	a Virtual Private Local Area Network (LAN) Service (VPLS) overlay (n/a).
---------- ---------- ----------

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al in view of Banerjee et al (US 2010/0061269 A1).
Claim 40. Eckert shows the apparatus of claim 39; Eckert does not expressly describe wherein the gateway address and the tree identifier form a tuple within the header of the multicast packet.Banerjee  teaches feature of gateway identifier and tree identifier form a tuple within header of multicast packet ([0058]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Banerjee in the gateway identifier of Eckert to better provide differentiated services for unicast and multicast frames in Layer 2 (L2) topologies.
---------- ---------- ----------
Response to Arguments
Applicant’s arguments/amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – please refer to Paul.
Allowable Subject Matter
Claims 26, 27, 28, 34, 36, 38, 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Remarks
 	The applicant is welcome to contact the examiner to further discuss potential amendments to expedite prosecution of the case.
---------- ---------- ----------
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, this action is made Final. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        20th September 2022